BARFIELD, J.
Appellant has not demonstrated that the Criminal Punishment Code, sections 921.002-921.0026, Florida Statutes (1999), is unconstitutional. See Hall v. State, 773 So.2d 99 (Fla. 1st DCA 2000), review granted, 790 So.2d 1104 (Fla. Apr.25, 2001). See also, Peterson v. State, 775 So.2d 376 (Fla. 4th DCA 2000); Hall v. State, 767 So.2d 560 (Fla. 4th DCA 2000). The trial court properly ruled that appellant, who pled nolo contendere to a third-degree felony and was sentenced to four years in prison, did not have standing to challenge his sentence under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000).
AFFIRMED.
ERVIN and LEWIS, JJ., concur.